                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   JEREMIAH REVITCH, on behalf of
                                                                         11   himself and all others similarly situated,
United States District Court




                                                                                                                                            No. C 17-06907 WHA
                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12
                                                                         13     v.                                                          ORDER RE MOTION FOR
                                                                                                                                            CLASS CERTIFICATION
                                                                         14   CITIBANK, N.A.,

                                                                         15                  Defendant.
                                                                                                                           /
                                                                         16
                                                                         17                                           INTRODUCTION

                                                                         18          In this putative class action for alleged violations of the Telephone Consumer Protection

                                                                         19   Act, plaintiff moves for class certification. For the reasons herein, the motion is DENIED.

                                                                         20                                                STATEMENT

                                                                         21          Plaintiff Jeremiah Revitch filed this putative class action in December 2017, alleging

                                                                         22   that defendant Citibank, N.A. called him multiple times on his cell phone using an autodialer

                                                                         23   despite plaintiff not being a Citibank customer. Plaintiff continued to receive these calls even

                                                                         24   after he told Citibank that it had reached a wrong number. Based on these allegations, plaintiff

                                                                         25   asserted two claims for negligent and willful violations of the Telephone Consumer Protection

                                                                         26   Act. Plaintiff now moves to certify one class pursuant to FRCP 23(b)(2) and 23(b)(3). On

                                                                         27   reply, plaintiff amended his proposed class definition to the following:

                                                                         28                   Jeremiah Revitch and all persons in the United States (1) whose
                                                                                              cellular telephone is identified in Defendant’s Contact Utilities
                                                                                              Database; (2) who between March 17, 2014, through August 21,
                                                                                              2018; (3) were called on their cellular telephone by Defendant or
                                                                          1                        its agent/s using its Aspect Unified dialer; and (4) where such
                                                                                                   person was not listed in Defendant’s records as the intended
                                                                          2                        recipient of the calls.
                                                                          3                Following a February 2019 hearing on plaintiff’s motion for class certification, an order
                                                                          4    allowed supplemental briefing to permit Citibank an opportunity to address information raised
                                                                          5    by plaintiff for the first time on reply. The parties filed supplemental briefs and evidence and
                                                                          6    the undersigned held a second hearing on the motion in April 2019 (Dkt. Nos. 135, 137). This
                                                                          7    order accordingly follows two rounds of briefing and oral argument.1
                                                                          8                                                      ANALYSIS
                                                                          9                Federal Rule of Civil Procedure 23(a) provides that a member of a class may sue as a
                                                                         10    representative party on behalf of all members where: (1) the class is so numerous that joinder
                                                                         11    of all members is impracticable; (2) there are questions of law or fact common to the class; (3)
United States District Court
                               For the Northern District of California




                                                                         12    the claims or defenses of the representative parties are typical of the claims or defenses of the
                                                                         13    class; and (4) the representative parties will fairly and adequately protect the interests of the
                                                                         14    class. FRCP 23(b) sets forth three conditions under which, if the prerequisites of FRCP 23(a)
                                                                         15    are satisfied, a class action may be maintained. Class certification is only appropriate if a
                                                                         16    plaintiff meets all the prerequisites of FRCP 23(a) and at least one condition of FRCP 23(b).
                                                                         17    Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 956–57 (9th Cir. 2013). In contrast to the less
                                                                         18    stringent standard of FRCP 23(a)(2), class certification under FRCP 23(b)(3) is proper only
                                                                         19    when common questions present a significant portion of the case and can be resolved for all
                                                                         20    class members in a single adjudication. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th
                                                                         21    Cir. 1998).
                                                                         22                The TCPA prohibits making unsolicited calls to cellular phones using an automatic
                                                                         23    dialing system. 47 U.S.C. § 227(b)(1)(A)(iii). A call is not unsolicited, however, where the
                                                                         24    “called party” gave the sender “prior express consent.” Id. at § 227(b)(1)(A). Citibank issues
                                                                         25    and services credit cards. In the course of business, account holders provide their phone
                                                                         26    numbers to Citibank in various ways, including through applications, online, or during calls
                                                                         27
                                                                         28            1
                                                                                         Citibank’s administrative motion for leave to supplement the record with the entirety of Daley’s
                                                                              deposition testimony is unopposed and is accordingly GRANTED.

                                                                                                                                        2
                                                                          1   with Citibank employees (Meeks Decl. ¶ 5; Meeks Dep. 31:3–33:9). Plaintiff concedes that
                                                                          2   Citibank had prior express consent to call its customers about their accounts (Dkt. No. 137 at 1).
                                                                          3   Accordingly, plaintiff attempts to define the proposed class such that it includes only
                                                                          4   individuals who received calls from Citibank about someone else’s account. Despite these
                                                                          5   efforts, this order concludes that individualized issues of consent will predominate at trial,
                                                                          6   making class certification impractical in this case.
                                                                          7            For each customer account, Citibank maintains various records, including customer
                                                                          8   service notes, collection notes, and customer contact information. When an account goes
                                                                          9   delinquent, Citibank calls the account holder at the number listed in its records. To make these
                                                                         10   calls, Citibank uses a system from its vendor Aspect Software, Inc., through which call
                                                                         11   operators flag phone numbers with various codes related to the customer’s consent to call. For
United States District Court
                               For the Northern District of California




                                                                         12   example, call operators can flag a phone number as a “bad number” or “not valid” when they
                                                                         13   believe they have reached a number that does not belong to the customer they attempted to
                                                                         14   reach. Citibank maintains this “phone indicator data” in a database along with the name of the
                                                                         15   intended recipient and associated phone number. Starting in November 2017, Citibank began to
                                                                         16   track the historical data associated with these consent codes, thereby showing any prior codes
                                                                         17   associated with an account at the time a call was made (Roe Decl. ¶¶ 4–5; Mullahey Decl. ¶¶
                                                                         18   7–14).
                                                                         19            As plaintiff recognizes, a phone number can be flagged as “wrong” in Citibank’s system
                                                                         20   even when it is, in fact, the customer’s correct number. For example, an evasive customer may
                                                                         21   reply with “wrong number” when he answers a call regarding his delinquent account. Plaintiff
                                                                         22   claims to account for this issue by conducting a “reverse lookup” using TransUnion TLOxp
                                                                         23   data. Specifically, plaintiff proposes the following methodology for identifying class members
                                                                         24   who received “wrong number” calls from Citibank on their cellular phones. First, identify from
                                                                         25   Citibank’s records any phone number marked with a letter-code indicating a “wrong number.”
                                                                         26   Second, filter out any number that was once marked as a “wrong number” but has since been
                                                                         27   given a flag indicating that the call recipient later said something to the contrary. Third, use
                                                                         28   information from TransUnion to exclude any calls made to landline numbers. Fourth, use


                                                                                                                               3
                                                                          1   TransUnion’s historical database lookup service to identify the customary user of a phone
                                                                          2   number during the time period that Citibank’s call was made. Where the name of the user
                                                                          3   identified from this “reverse lookup service” does not match the name of the account holder
                                                                          4   listed in Citibank’s records, plaintiff argues you have confirmed a true “wrong number” and
                                                                          5   have identified a member of the class. Based on a sample set of 20,000 phone numbers,
                                                                          6   plaintiff’s expert originally identified 176 phone numbers that fell within the definition of the
                                                                          7   proposed class using this methodology. In applying the revised methodology he developed for
                                                                          8   plaintiff’s reply brief, this number dropped to 133 phone numbers (Snyder Decl. ¶¶ 68–79; Weir
                                                                          9   Decl. ¶ 25; Weir Reply Decl. ¶ 64).
                                                                         10          Citibank identifies several fatal flaws in plaintiff’s methodology. As an initial matter, of
                                                                         11   the 133 phone numbers plaintiff identified as receiving a “wrong numbers” call, a review of the
United States District Court
                               For the Northern District of California




                                                                         12   underlying account data associated with those phone numbers shows that many of them were
                                                                         13   associated with the Citibank customer that the bank was attempting to reach. For example, one
                                                                         14   such phone number was provided to Citibank in connection with a father’s account. Over a
                                                                         15   year later, his son provided the same phone number to Citibank in connection with a different
                                                                         16   account. When Citibank later called that phone number to reach the father, his son answered
                                                                         17   and explained that it was no longer a good number at which to reach his father. Citibank
                                                                         18   marked the number as a “bad number,” indicating that the number had been answered by a third
                                                                         19   party. A few months later, however, Citibank made contact with the father at that same phone
                                                                         20   number, indicating that the prior call was not, in fact, made to a “wrong number” and would not
                                                                         21   have been properly included within the proposed class (Daley Decl. ¶¶ 125–30).
                                                                         22          Notably, a single phone number can be associated with multiple accounts owned by
                                                                         23   different people. Yet, if a number is marked “wrong” on any of these accounts, plaintiff’s
                                                                         24   methodology considers every future call to that number “wrong” regardless of which account
                                                                         25   was called and despite the fact that a phone number may be “wrong” for one account or person
                                                                         26   but valid for a different account or person. As a result, in reviewing the account-specific data
                                                                         27   for the phone numbers plaintiff identified through his methodology, Citibank’s expert
                                                                         28   determined that many of these phone numbers received calls only in connection with a different


                                                                                                                               4
                                                                          1    account than the account where the number was marked as a “wrong number” (Daley Decl. ¶
                                                                          2    152).2
                                                                          3                 Turning to another problem with plaintiff’s methodology, TransUnion TLOxp reports
                                                                          4    the names of people associated with phone numbers as well as the dates pertaining to those
                                                                          5    associations. This data includes both a “first seen” date and a “last seen” date. The “first seen”
                                                                          6    date identifies the earliest date an individual’s name is associated with a phone number. The
                                                                          7    “last seen” date represents the last time an individual’s name was associated with a number.
                                                                          8    Together with the “first seen” date, this forms a bracket of time during which there is some kind
                                                                          9    of documentation indicating an association between the name and number, with a longer
                                                                         10    bracket of time indicating a likelier name/number association. In applying plaintiff’s
                                                                         11    methodology, however, his expert did not examine or evaluate the “last seen” date at all.
United States District Court
                               For the Northern District of California




                                                                         12    Taking into account this additional data, Citibank’s expert determined that 120 of the original
                                                                         13    176 phone numbers identified as class members through plaintiff’s methodology were actually
                                                                         14    documented by TransUnion as having been associated with the Citibank customer named on the
                                                                         15    account at the time of the call. Plaintiff responds that his methodology need not take into
                                                                         16    account the “last seen” date because his expert believes it often contains outdated information
                                                                         17    and that the most recent “first seen” date is a more “conservative” data point, but this ignores
                                                                         18    that plaintiff’s other expert, Randall Snyder, explained that where the “first seen” and “last
                                                                         19    seen” dates for different names overlap, the only options are to exclude that phone number from
                                                                         20    the class “or do further analysis to actually confirm that it should or should not be in the class”
                                                                         21    (Daley Report ¶¶ 80–90; Snyder Dep. 202:21–203:16; Weir Reply Decl. ¶¶ 31–34).
                                                                         22                 An additional problem with plaintiff’s methodology is that he seeks to represent
                                                                         23    individuals who received wrong-number calls dating back to March 2014, yet Citibank did not
                                                                         24    begin to retain historical data concerning changes to wrong-number designations until
                                                                         25    November 2017. Prior to that date, this information could only be found in account notes, call
                                                                         26
                                                                                        2
                                                                         27              Although plaintiff complains that he could not have incorporated Citibank’s account numbers into his
                                                                              methodology because Citibank did not produce the unredacted data until January 11, 2019, plaintiff clearly had
                                                                         28   no qualms about fixing other aspects of his methodology in his February 2019 reply brief, such as modifying it
                                                                              to address Citibank’s criticisms that the name matching step failed to exclude businesses and misidentified as
                                                                              class members those individuals who may have changed their last name.

                                                                                                                                       5
                                                                          1   logs, call recordings and similar account-level information. Plaintiff fails to deal with the fact
                                                                          2   that he seeks to represent a class of individuals who received phone calls dating back to March
                                                                          3   2014, yet the records upon which he relies in applying his methodology do not predate
                                                                          4   November 2017. And, contrary to plaintiff’s complaint that Citibank “systematically deleted
                                                                          5   consent information” prior to this lawsuit, this information remains available. Unfortunately for
                                                                          6   plaintiff, the format of this data is simply unamenable to an automated review.
                                                                          7          In light of this problem, plaintiff is forced to propose a class definition that expressly
                                                                          8   includes himself. Plaintiff’s proposed class now includes “Jeremiah Revitch and all persons in
                                                                          9   the United States” identified through his methodology. The reason for this oddity is that
                                                                         10   plaintiff’s methodology excludes him from the class that he purports to represent. The parties
                                                                         11   seem to agree that plaintiff received a wrong number call. But the only way to prove this at trial
United States District Court
                               For the Northern District of California




                                                                         12   would be through individualized account data and testimony. To be sure, this evidence would
                                                                         13   show that plaintiff’s phone number was mistakenly provided to Citibank by its customer.
                                                                         14   Citibank then called plaintiff’s number when the customer’s account went delinquent. During
                                                                         15   the fifth such call in July 2017, plaintiff informed Citibank that the number did not belong to its
                                                                         16   customer and Citibank’s agent marked the number as “wrong.” Following this conversation,
                                                                         17   however, Citibank reached the customer on another phone number. During that call, the
                                                                         18   customer promised to pay his account and the Citibank agent changed the consent flag from
                                                                         19   “wrong number” to “verbal do not call” as a result. Accordingly, even if the data upon which
                                                                         20   plaintiff’s methodology relies documented this pre-November 2017 change in consent codes
                                                                         21   (which it does not), the code change from “wrong” to “no consent” would nevertheless exclude
                                                                         22   plaintiff as a class member (Exelrod Dep. 13:1–14:19; Mullahey Decl. ¶¶ 15–23; Roe Decl. ¶
                                                                         23   8).
                                                                         24          District courts have split on the propriety of class certification in similar “wrong
                                                                         25   number” TCPA actions. Plaintiff heavily relies on a line of decisions that includes West v.
                                                                         26   California Services Bureau, Inc., 323 F.R.D. 295 (N.D. Cal. 2017), where Judge Yvonne
                                                                         27   Gonzalez Rogers granted certification of an similarly-defined “wrong number” class in a TCPA
                                                                         28   action brought again a debt-collection company. There, as here, the defendant denied that


                                                                                                                               6
                                                                          1   phone numbers denoted as “wrong numbers” in the defendant’s system actually reflected calls
                                                                          2   to wrong numbers. Judge Gonzalez Rogers found persuasive, however, that plaintiff could use
                                                                          3   a reverse number lookup service to find discrepancies between the service’s and the defendant’s
                                                                          4   records and thereby resolve consent on a class-wide basis. Id. at 300–02.
                                                                          5          Citibank, in turn, points to a line of cases that includes Tomeo v. CitiGroup, Inc., No.
                                                                          6   13-cv-4046, 2018 WL 4627386 (N.D. Ill. Sept. 27, 2018) (Judge Sara Ellis), where the district
                                                                          7   court concluded that FRCP 23(b)(3)’s predominance requirement had not been met where the
                                                                          8   defendant put forth evidence establishing that a significant percentage of the putative class
                                                                          9   consented to receiving calls. Specifically, the defendant’s experts demonstrated that the
                                                                         10   individuals coded as “wrong numbers” did not necessarily constitute individuals who did not
                                                                         11   consent to calls. Id. at *9. Plaintiff argues that Tomeo is distinguishable because, there, the
United States District Court
                               For the Northern District of California




                                                                         12   plaintiff relied only on the defendant’s records to identify wrong number calls without using a
                                                                         13   “reverse lookup service” as is proposed in the instant case. Relying on Judge Gonzalez
                                                                         14   Rogers’s decision in West, plaintiff further argues that this difference is determinative. This
                                                                         15   order disagrees.
                                                                         16          Unlike the defendant in West, and as in Tomeo, Citibank has put forward an evidentiary
                                                                         17   basis from which to conclude that adjudicating whether or not members of the class consented
                                                                         18   to its calls lacks a common method of proof. The undersigned judge remains convinced that the
                                                                         19   consent issue will devolve into individualized inquiries which would overwhelm the trial. For
                                                                         20   this same reason, our court of appeals’ recent decision in True Health Chiropractic, Inc. v.
                                                                         21   McKesson Corporation, 896 F.3d 923 (9th Cir. 2018), does not aid plaintiff. There, the
                                                                         22   appellate court recognized that “[a] defendant can produce evidence of a
                                                                         23   predominance-defeating consent defense in a variety of ways.” Id. at 931–32. Accordingly,
                                                                         24   and although it refused to consider “consent defenses that [the defendant] might advance or for
                                                                         25   which it has presented no evidence,” True Health concluded that the defendant had provided
                                                                         26   evidence in the district court that its consent defenses as to certain claims “would be based on
                                                                         27   individual communications and personal relationships between [the defendant’s] representatives
                                                                         28


                                                                                                                               7
                                                                          1    and their customers” and that “[t]he variation in such communications and relationships”
                                                                          2    warranted denying class certification as to those claims. Id. at 932. So too here.
                                                                          3             Plaintiff’s remaining arguments to the contrary lack merit. Plaintiff incorrectly portrays
                                                                          4    consent as an issue of ascertainability rather than predominance. The problem here is not
                                                                          5    identifying the individuals who fall within plaintiff’s proposed class. Rather, the problem is
                                                                          6    that adjudicating the claims of those who do fall within plaintiff’s proposed class would devolve
                                                                          7    into the tedious resolution of individualized issues based on individualized evidence. Plaintiff
                                                                          8    also argues that Citibank could not use its account-level documents to show consent at trial
                                                                          9    because the documents are inadmissible double hearsay. This order disagrees. To the extent
                                                                         10    the records contain statements by putative class members indicating consent, those statements
                                                                         11    are non-hearsay admissions of party opponents. FRE 801(d)(2). As to the account records
United States District Court
                               For the Northern District of California




                                                                         12    themselves, plaintiff argues that the records “indicate lack of trustworthiness” such that the
                                                                         13    records cannot fall with FRE 803(6)’s exception for business records. This order again
                                                                         14    disagrees. While some portion of Citibank’s records run the risk of containing misinformation
                                                                         15    due to “human error,” nothing indicates that Citibank’s records are so unreliable that they
                                                                         16    should be deemed inadmissible in their entirety.3
                                                                         17             Because plaintiff has failed to meet his burden of demonstrating that certification of a
                                                                         18    FRCP 23(b)(3) class would be appropriate, the motion for class certification is DENIED. And,
                                                                         19    because where, as here, “the monetary relief claims are key to this action and cannot reasonably
                                                                         20    be called incidental,” class certification under FRCP 23(b)(2) is not appropriate. Lozano v. AT
                                                                         21    & T Wireless Servs., Inc., 504 F.3d 718, 729 (9th Cir. 2007). Plaintiff’s alternative request for
                                                                         22    class certification under FRCP 23(b)(2) is accordingly DENIED.
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                                        3
                                                                         28               This order need not (and does not) reach Citibank’s argument that its arbitration agreement with
                                                                              account holders also precludes class certification. This order also does not reach Citibank’s argument that
                                                                              plaintiff has failed to demonstrate that FRCP 23(a)’s requirements are met.

                                                                                                                                        8
                                                                          1                                            CONCLUSION
                                                                          2          For the foregoing reasons, plaintiff’s motion for class certification is DENIED. This case
                                                                          3   will proceed to trial as scheduled as an individual case.
                                                                          4
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: April 28, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                          8                                                         UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               9
